—Appeal from judg*841ment of the County Court of Columbia County (Leaman, J.), rendered January 3, 1995, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
We have reviewed the record and defense counsel’s brief and agree that there are no nonfrivolous issues that can be raised on appeal. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.